Devine, Associate Justice.
The defendant was indicted under the act of April, 1873, chap. 24, secs. 2 and 3, Gen. Laws, charged with having failed and neglected, as a justice of the peace, to report in writing, under oath, to the county court, the amount of money, other than taxes, collected and received by him for the use of the county, from the last of the July term, 1873, to the September term of said year.
The defendant moved to quash the indictment, because it failed to set out that he was an officer collecting money other than taxes; and because the indictment did not charge the defendant with having collected as such officer money for the county of Burleson.
The motion was overruled, and defendant was tried and convicted.
The indictment failed to charge that defendant was authorized to collect money, other than taxes, for the use of the county, and that any money for the use of the county had come into his hands since the last term of the court.
The court erred in overruling the motion to quash. The judgment is reversed and the cause dismissed.
Reversed and dismissed.